Citation Nr: 0901022	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-35 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation for a detached retina of the 
right eye under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel

INTRODUCTION

The veteran served on active duty from April 1952 to March 
1956.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim of 
entitlement to benefits under 38 U.S.C.A. § 1151.  The 
veteran received a hearing before the undersigned Veterans 
Law Judge at the RO in November 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the veteran alleges that he incurred a detached 
retina, resulting in additional disability, as the result of 
cataract surgery performed on him in September 2003.  The 
evidence does show that, some time after the veteran's 
September 2003 eye surgery, he reported vision problems and 
was found to have a right eye detached retina.  Surgery was 
performed to fix the detached retina in January 2005.  The 
veteran contends that his detached retina was due to 
negligence in the performance of his September 2003 eye 
surgery.

However, the Board notes that the veteran's claims file does 
not appear to contain complete records of the veteran's 
September 2003 surgery.  Specifically, it appears that the 
veteran underwent, along with a phacoenulsification with 
interocular lens implant to the right eye, a separate YAG 
laser procedure, which is the procedure that may have caused 
the veteran's detached retina.  While records from the 
phacoenulsification conducted at Ft. Myers have been 
associated with the veteran's claims file, no records 
pertaining to the YAG laser procedure, which appears to have 
been done at a Miami VA medical facility, are in the 
veteran's claims file.  A  February 2007 VA examiner 
indicated that he found no evidence of carelessness, 
negligence, lack of proper skill, or error in judgment in the 
performance of the YAG laser procedure, but he also admitted 
that there were no records in the veteran's claims file 
pertaining to the YAG laser procedure.

The Board finds that records pertaining to this procedure are 
critical to the adjudication of the veteran's claim, in that 
this is the very procedure in which negligence is alleged, 
and they must therefore be associated with the claims file 
before further adjudication of this claim can take place.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. Contact the VA medical facilities in 
both Ft. Myers and Miami, Florida, and 
obtain all medical records pertaining to 
any eye treatment the veteran has received 
since 2003, and especially pertaining to 
the YAG laser procedure the veteran had in 
2003 at a VA medical facility in Miami, as 
well as any subsequent records pertaining 
to retinal detachment.

2.  After the above development has been 
completed, and the relevant records 
associated with the veteran's claims file, 
please schedule the veteran for a VA 
examination for his right eye.  Have the 
examiner review the veteran's entire 
claims file and medical record, and 
indicate that he has done this in the 
examination report.  After a thorough 
examination and review of the veteran's 
medical records and claims file, please 
have the examiner offer an opinion as to 
whether the veteran's detached retina was 
due to his surgery at the VA, or other 
causes, whether the veteran's surgeries 
resulted in any additional disability to 
the veteran, and whether there is any 
evidence of carelessness, negligence, lack 
of proper skill, or error in judgment in 
the surgeries performed on the veteran.  
Please have the examiner provide reasons 
and bases in support of his opinions.

3.  After the above has been completed, 
the AMC must readjudicate the issues on 
appeal, including entitlement to service 
connection for substance abuse and TDIU, 
taking into consideration all evidence 
added to the file.  If any issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

